DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on March 26, 2021.
Claims 1, 3, 6, 13, 15, and 17 have been amended.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 1, 13, and 17 are independent. As a result claims 1-20 are pending in this office action.


Response to Arguments
Applicant's arguments filed March 26, 2021 regarding the rejection of claims 1, 13, and 17 under 35 U.S.C 102 (a)(2) have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 12-14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal (US 2020/0159723) (hereinafter Goyal) in view of Singh et al. (US 2014/0379437) (hereinafter Singh).

Regarding claim 1, Goyal teaches a method comprising: receiving, by a computer device, a request from a user for a semantic meta model including specified data (see para [0024], para [0026], discloses receiving user request for a semantic building model including specified semantic building descriptions of one or more systems in a building); generating, by the computer device, the semantic meta model from a database including the specified data (see Fig. 3, para [0024], para [0026], discloses generating a semantic building model from semantic model database including specified semantic building descriptions); and transmitting, by the computer device, the visualization definition to the user as a dimension of the semantic meta model (see Fig. 5, Fig. 16, para [0143-0144,0146], discloses transmitting domain knowledge of building systems and rule-set to a user in graph representation of a subset of the graph representation of a semantic model that a user is interested in viewing).

Singh teaches determining, by the computer device, types of visualizations available (see Fig. 1, para [0012-0013], para [0020], discloses determining representational graphics of critical business metrics in depicted charts or renderings of key performance indicators (types of visualizations) according to authorized user selections to construct predictions and plans for business); in response to determining the types of visualizations available, generating, by the computer device, a visualization definition for the semantic meta model, the visualization definition including computer readable instructions for generating an appearance of the semantic meta model on a digital display (see Fig. 6, para [0015], para [0022], discloses employing a dashboard-enabled measure oriented semantic data model to display constructed relationships between data and key predictive indicators, creating charts displaying virtual measures and views of different business scenarios).
Goyal/Singh are analogous arts as they are each from the same field of endeavor of data analytics.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Goyal to determine types of visualizations available from disclosure of Singh. The motivation to combine these arts is disclosed by Singh as “an improved network accessible business management system, having a graphic interface or dashboard and underlying graphic interface screens, enabling users accessing it through computing systems, smartphones or pad computers, to more naturally and easily view and request critical business metrics for their business” (para [0012]) and determining types of visualizations available is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 13, Goyal teaches a product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer device to cause the computer device to: receive a request from a user for a semantic meta model including specified data (see para [0024], para [0026], discloses receiving user request for a semantic building model including specified semantic building descriptions of one or more systems in a building); generate the semantic meta model from a database including the specified data (see Fig. 3, para [0024], para [0026], discloses generating a semantic building model from semantic model database including specified semantic building descriptions); and transmit the visualization definition to the user as a dimension of the semantic meta model (see Fig. 5, Fig. 16, para [0143-0144,0146], discloses transmitting domain knowledge of building systems and rule-set to a user in graph representation of a subset of the graph representation of a semantic model that a user is interested in viewing).
Goyal does not explicitly teach determine types of visualizations available; associate reasoning queries with the types of visualizations available; generate a visualization definition for the semantic meta model based on the reasoning queries and the types of visualizations available, the visualization definition including computer readable instructions for generating an appearance of the semantic meta model on a digital display.
Singh teaches determine types of visualizations available; associate reasoning queries with the types of visualizations available (see Fig. 1, para [0012-0013], para [0020], discloses determining representational graphics of critical business metrics in depicted charts or renderings of key performance indicators (types of visualizations) according to authorized user selections to construct predictions and plans for business); generate a visualization definition for the semantic meta model based on the reasoning queries and the types of visualizations available, the visualization definition including computer readable instructions for generating an appearance of the semantic meta model on a digital display (see Fig. 6, para [0015], para [0022], discloses employing a dashboard-enabled measure oriented semantic data model to display constructed relationships between data and key predictive indicators, creating charts displaying virtual measures and views of different business scenarios).
Goyal/Singh are analogous arts as they are each from the same field of endeavor of data analytics.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Goyal to determine types of visualizations available from disclosure of Singh. The motivation to combine these arts is disclosed by Singh as “an improved network accessible business management system, having a graphic interface or dashboard and underlying graphic interface screens, enabling users accessing it through computing systems, smartphones or pad computers, to more naturally and easily view and request critical business metrics for their business” (para [0012]) and determining types of visualizations available is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Regarding claim 17, Goyal teaches a system comprising: a processor, a computer readable memory, and a computer readable storage medium (see Fig. 3, para [0384], discloses processor and medium); program instructions to receive a request from a user for a semantic meta model including specified data (see para [0024], para [0026], discloses receiving user request for a semantic building model including specified semantic building descriptions of one or more systems in a building); program instructions to generate the semantic meta model from a database including the specified data (see Fig. 3, para [0024], para [0026], discloses generating a semantic building model from semantic model database including specified semantic building descriptions); and program instructions to transmit the visualization definition to the user as a dimension of the semantic meta model, wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory (see Fig. 5, Fig. 16, para [0143-0144,0146], discloses transmitting domain knowledge of building systems and rule-set to a user in graph representation of a subset of the graph representation of a semantic model that a user is interested in viewing).
Goyal does not explicitly teach program instructions to determine types of visualizations available; program instructions to associate reasoning queries with the types of visualizations available; program instructions to generate a visualization definition for the semantic meta model based on the reasoning queries and the types of visualizations available, the visualization definition including computer readable instructions for generating an appearance of the semantic meta model on a digital display.
Singh teaches program instructions to determine types of visualizations available (see Fig. 1, para [0012-0013], para [0020], discloses determining representational graphics of critical business metrics in depicted charts or renderings of key performance indicators (types of visualizations) according to authorized user selections to construct predictions and plans for business); program instructions to associate reasoning queries with the types of visualizations available (see Fig. 3a, Fig. 6, para [0012], para [0021-0022], discloses user requesting information to display results of virtual measures in charts or renderings of key performance indicators (types of visualizations) according to authorized user selections to construct predictions and plans for business); program instructions to generate a visualization definition for the semantic meta model based on the reasoning queries and the types of visualizations available, the visualization definition including computer readable instructions for generating an appearance of the semantic meta model on a digital display (see Fig. 6, para [0015], para [0022], discloses employing a dashboard-enabled measure oriented semantic data model to display constructed relationships between data and key predictive indicators, creating charts displaying virtual measures and views of different business scenarios).
Goyal/Singh are analogous arts as they are each from the same field of endeavor of data analytics.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Goyal to determine types of visualizations available from disclosure of Singh. The motivation to combine these arts is disclosed by Singh as “an improved network accessible business management system, having a graphic interface or dashboard and underlying graphic interface screens, enabling users accessing it through computing systems, smartphones or pad computers, to more naturally and easily view and request critical business metrics for their business” (para [0012]) and determining types of visualizations available is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 2, Goyal/Singh teaches a method of claim 1.
Goyal further teaches wherein the visualization definition is based on the specified data (see Fig. 14, para [0067-0068], para [0145], discloses domain knowledge of building systems and rule-set is based on user historical selections for semantic building system model).

Regarding claim 4, Goyal/Singh teaches a product of claim 13.
Goyal further teaches wherein the visualization definition is based on the user (see para [0026], para [0067], discloses historical user input defining logic).

Regarding claims 14 and 18, Goyal/Singh teaches a product of claim 13 and a system of claim 17.
Goyal further teaches wherein the visualization definition is dependent on the specified data (see Fig. 14, para [0067-0068], para [0145], discloses domain knowledge of building systems and rule-set is dependent on user historical selections for semantic building system model).

Regarding claim 12, Goyal/Singh teaches a method of claim 1.
Goyal further wherein the computer device includes software provided as a service in a cloud computing environment.

Regarding claim 20, Goyal/Singh teaches a system of claim 17.
Goyal further teaches wherein the processor is a cloud-based server (see Figs. 24-27, para [0166], discloses a cloud based server).
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal (US 2020/0159723) (hereinafter Goyal) in view of Singh as applied to claims 1 and 13,and in further view of Duncker et al. (US 2018/0089705) (hereinafter Duncker).

Regarding claims 3 and 15, Goyal/Singh teaches a method of claim 1 and a product of claim 13.
Goyal/Singh does not explicitly teach wherein the visualization definition includes a type of chart in which the specified data is presented, and the type of chart is dependent on the specified data.
Duncker teaches wherein the visualization definition includes a type of chart in which the specified data is presented, and the type of chart is dependent on the specified data (see Fig. 1, Fig. 4, para [0016], para [0038], discloses a type of chart with specified semantic data).
Goyal/Singh/Duncker are analogous arts as they are each from the same field of endeavor of data analytics.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Goyal/Singh to utilize types of charts from disclosure of Duncker. The motivation to combine these arts is disclosed by Duncker as “provide the benefit of being ready to generate relatively accurate correlations, trends, predictions, and forecasts” (para [0028]) and utilizing types of charts is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 5, 7-9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal (US 2020/0159723) (hereinafter Goyal) in view of Singh as applied to claims 1 and 17, and in further view of Li et al. (US 2017/0255862) (hereinafter Li).
Regarding claim 5, Goyal/Singh teaches a method of claim 1.
Goyal/Singh does not explicitly teach wherein the visualization definition is based on a user profile of the user.
Li teaches wherein the visualization definition is based on a user profile of the user (see para [0043], discloses semantic knowledge for developing models based on user profile data).
Goyal/Singh/Li are analogous arts as they are each from the same field of endeavor of data analytics.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Goyal/Singh to include user profile data from disclosure of Li. The motivation to combine these arts is disclosed by Li as “provide an improved solution for user profiling for content recommendation” (para [0007]) and including user profile data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 7, Goyal/Singh teaches a method of claim 1.
Goyal/Singh does not explicitly teach generating a list of available visualizations that are available for the specified data.
Li teaches generating a list of available visualizations that are available for the specified data (see Fig. 1, Fig. 4, para [0047], para [0049], discloses generating a list of augmented entities available for entity clustering of data).
Goyal/Singh/Li are analogous arts as they are each from the same field of endeavor of data analytics.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Goyal/Singh to include user profile data from disclosure of Li. The motivation to combine these arts is disclosed by Li as “provide an improved solution for user profiling for content recommendation” (para [0007]) and including user profile data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 8, Goyal/Singh teaches a method of claim 1.
Goyal/Singh does not explicitly teach receiving from the user a selected visualization from the list of available visualizations.
Li teaches receiving from the user a selected visualization from the list of available visualizations (see Fig. 8, Fig. 10, para [0060], discloses receiving user interests rankings to select an entity cluster of interests to a respective user).
Goyal/Singh/Li are analogous arts as they are each from the same field of endeavor of data analytics.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Goyal/Singh to include user profile data from disclosure of Li. The motivation to combine these arts is disclosed by Li as “provide an improved solution for user profiling for content recommendation” (para [0007]) and including user profile data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 9, Goyal/Singh teaches a method of claim 1.
Goyal/Singh does not explicitly teach wherein the list of available visualizations is based on a type of user interface being used by the user.
Li teaches wherein the list of available visualizations is based on a type of user interface being used by the user (see Fig. 4, Figs. 7-8, para [0047], para [0049], discloses augmented entity lists are based on a type of hierarchical cluster).
Goyal/Singh/Li are analogous arts as they are each from the same field of endeavor of data analytics.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Goyal/Singh to include user profile data from disclosure of Li. The motivation to combine these arts is disclosed by Li as “provide an improved solution for user profiling for content recommendation” (para [0007]) and including user profile data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 19, Goyal/Singh teaches a system of claim 17.
Goyal/Singh does not explicitly teach program instructions to generate a list of available visualizations that are available for the specified data, wherein the list of available visualizations is based on a type of user interface being used by the user.
Li teaches program instructions to generate a list of available visualizations that are available for the specified data (see Fig. 1, Fig. 4, para [0047], para [0049], discloses generating a list of augmented entities available for entity clustering of data), wherein the list of available visualizations is based on a type of user interface being used by the user (see Fig. 4, Figs. 7-8, para [0047], para [0049], discloses augmented entity lists are based on a type of hierarchical cluster).
Goyal/Singh/Li are analogous arts as they are each from the same field of endeavor of data analytics.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Goyal/Singh to include user profile data from disclosure of Li. The motivation to combine these arts is disclosed by Li as “provide an improved solution for user profiling for content recommendation” (para [0007]) and including user profile data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Goyal (US 2020/0159723) (hereinafter Goyal) in view of Singh and in further view of Duncker and Li et al. (US 2017/0255862) (hereinafter Li).
Regarding claim 16, Goyal/Singh teaches a product of claim 16.
Goyal/Singh/Duncker does not explicitly teach program instructions executable by the computer device to generate a list of available visualizations that are available for the specified data and a type of user interface being used by the user
Li teaches program instructions executable by the computer device to generate a list of available visualizations that are available for the specified data (see Fig. 1, Fig. 4, para [0047], para [0049], discloses generating a list of augmented entities available for entity clustering of data), and a type of user interface being used by the user (see Fig. 4, Figs. 7-8, para [0047], para [0049], discloses augmented entity lists are based on a type of hierarchical cluster).
Goyal/Singh/Duncker/Li are analogous arts as they are each from the same field of endeavor of data analytics.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Goyal/Singh/Duncker to generate list of visualizations from disclosure of Li. The motivation to combine these arts is disclosed by Li as “provide an improved solution for user profiling for content recommendation” (para [0007]) and generating list of visualizations is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goyal (US 2020/0159723) (hereinafter Goyal) in view of Singh, and in further view of Li et al. (US 2017/0255862) (hereinafter Li) and Somech et al. (US 2019/0005024) (hereinafter Somech).
Regarding claim 6, Goyal/Singh teaches a method of claim 1.
Goyal/Singh/Li does not explicitly teach wherein the user profile includes a role of the user, and the role determines a parameter of the visualization definition.
Somech teaches wherein the user profile includes a role of the user, and the role determines a parameter of the visualization definition (see para [0049, para [0090], discloses user profiles including user roles in determining data models).
Goyal/Singh/Li/Somech are analogous arts as they are each from the same field of endeavor of data analytics.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Goyal/Singh/Li to include user roles from disclosure of Somech The motivation to combine these arts is disclosed by Somech as “content that is likely relevant to the user may be identified and summarized to provide improved utility and user experiences” (para [0055]) and including user profile roles is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal (US 2020/0159723) (hereinafter Goyal) in view of Li et al. (US 2017/0255862) (hereinafter Li), and in further view of Misko et al. (US 10,600,004) (hereinafter Misko).
Regarding claim 10, Goyal teaches a method of claim 1.
Goyal/Singh/Li does not explicitly teach wherein the list of available visualizations includes a default visualization for the specified data based on the type of user interface being used by the user.
Misko teaches wherein the list of available visualizations includes a default visualization for the specified data (see Figs.1a-c, col. 5 ln 38-42, discloses default augmented visualization of an action).
Goyal/Singh/Li/Misko are analogous arts as they are each from the same field of endeavor of data analytics.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Goyal/Singh/Li to include a default visualization from disclosure of Misko The motivation to combine these arts is disclosed by Misko as “determine what actions to take, if any, to improve the likelihood of meeting the goal” (col. 1 ln 24-25) and including a default visualization is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 11, Goyal/Singh teaches a method of claim 1.
Goyal/Singh/Li does not explicitly teach wherein the list of available visualizations includes a default visualization for the specified data.
Misko teaches wherein the list of available visualizations includes a default visualization for the specified data (see Figs.1a-c, col. 5 ln 38-42, discloses default augmented visualization of an action).
Goyal/Singh/Li/Misko are analogous arts as they are each from the same field of endeavor of data analytics.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Goyal/Singh/Li to include a default visualization from disclosure of Misko The motivation to combine these arts is disclosed by Misko as “determine what actions to take, if any, to improve the likelihood of meeting the goal” (col. 1 ln 24-25) and including a default visualization is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159